Opinion of the Court, by
Judd, C.J.
At the November Term, 1894, of the Circuit Court, First Circuit, the above libel for divorce was heard by the Court. The grounds alleged were cruelty and non-support. The libellee contested the case, and after hearing the evidence, the Court refused the divorce. The libellant noted exceptions to this refusal and brought them to this Court. We have examined the transcript of the testimony sent up. There is evidence of domestic' infelicity, resulting in quarrels and blows mutually inflicted. There are accusations made by the libellee of infidelity on the part of his wife and his abandoning her, which he advances as reasons why he did not support her. All this evidence was considered by the trial court, and we see no reason in law why we should disturb the finding made.
As held in Hana vs. Mehekula, 4 Haw., 447, and Briggs vs. Briggs, Id., 448, we do not liear the case de novo, but treat it as we would a verdict of a jury excepted to as being contraiy to law and evidence. We find nothing in the Act to Be-organize the Judiciary to alter this view.
Exceptions overruled.